     Case 3:20-cv-02026-LAB-AHG Document 6 Filed 11/16/20 PageID.326 Page 1 of 1




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    WHITESLATE, LLP,                           Case No.: 20cv2026-LAB-AHG
12                                Plaintiff,
                                                 ORDER DISCHARGING ORDER
13    v.                                         TO SHOW CAUSE AND
14                                               DISMISSING ACTION
      THIRD AVENEWS, LLC, et al.,
15                           Defendants.
16
17         By its October 29, 2020 Order, the Court declined supplemental jurisdiction
18   over Plaintiff Whiteslate, LLP’s sixteen state law claims, dismissed those claims,
19   and directed Whiteslate to show cause why the Court shouldn’t dismiss its sole
20   remaining claim. Dkt. 4. Whiteslate filed a Notice of Voluntary Dismissal of the
21   entire action on November 13, 2020. Dkt. 5. The Order to Show Cause is
22   DISCHARGED. The action is DISMISSED WITHOUT PREJUDICE to
23   Whiteslate’s remaining claim, and the Clerk is directed to close the case.
24         IT IS SO ORDERED.
25   Dated: November 16, 2020
26                                             Hon. Larry Alan Burns
27                                             Chief United States District Judge
28
                                                 1
                                                                           20cv2026-LAB-AHG
